                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

PAUL NICKLEN,
                                             1:20-CV-10300-JSR-SN
                Plaintiff,
v.                                           ECF CASE

SINCLAIR BROADCAST GROUP INC., et. al.,

                Defendant.

  PLAINTIFF’S MEMORANDUM OF LAW AND SUPPORTING AUTHORITIES IN
   OPPOSITION TO THE SINCLAIR DEFENDANTS’ MOTION TO DISMISS THE
    SECOND AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(6)




                                  James Bartolomei, Esq.
                                  DUNCAN FIRM, P.A.
                                  809 W. 3rd Street
                                  Little Rock, Arkansas 72201
                                  501-228-7600 phone
                                  james@duncanfirm.com

                                  Bryan Hoben, Esq.
                                  HOBEN LAW
                                  1112 Main Street
                                  Peekskill, NY 10566
                                  347-855-4008 phone
                                  bryan@hobenlaw.com

                                  Robert N. Kaplan, Esq.
                                  KAPLAN, FOX, KILSHEIMER LLP
                                  850 Third Street
                                  New York, New York 10022
                                  rkaplan@kaplanfox.com

                                  Attorneys for Plaintiff
                                                        TABLE OF CONTENTS


TABLE OF AUTHORITIES ....................................................................................................................... iii

PRELIMINARY STATEMENT................................................................................................................... 1

STATEMENT OF FACTUAL ALLEGATIONS ......................................................................................... 2

I. STANDARD OF REVIEW ...................................................................................................................... 3

II. EMBEDDING THE VIDEO INFRINGES ON THE EXCLUSIVE DISPLAY RIGHT ....................... 4

   A. The Facts of This Case are Closer to Goldman than Perfect 10. ......................................................... 5

   B. Physical Location or Possession of the Displayed Video Copy is Not Relevant to the Display Right
   Under the Copyright Act as Found by Goldman. ..................................................................................... 8

   C. Perfect 10’s Server Test is Inconsistent with the Supreme Court’s Intervening Decision in Aereo
   which Downplayed the Technical Process Behind a Given Display. ..................................................... 11

   D. Sinclair References “Numerous Other Courts” Applying the Server Test, But None Are from the
   Second Circuit or This District and None Address the Display Right. ................................................... 13

III. SINCLAIR’S FAIR USE DEFENSE FAILS AS A MATTER OF LAW ........................................... 16

   A. The Character and Purpose of the Defendants’ Uses Strongly Favor Plaintiff ................................. 17

       i. Repackaging Plaintiff’s Display of his Video with a Passing Mention of the Video’s “Viral”
       Status Is Insufficiently Transformative. .............................................................................................. 17

       ii. The Sinclair Defendants’ Uses are Indisputably Commercial. ...................................................... 20

       iii. The Sinclair Defendants’ Uses were Undertaken in Bad Faith. ................................................... 20

   B. The Expressive and Creative Nature of Plaintiff’s Video Favors Plaintiff ....................................... 21

   C. Each Defendant Used the Entire Video Which Strongly Disfavors a Fair Use Finding .................... 22

   D. Each Defendant’s Use Negatively Affected the Markets for the Video, which Strongly Disfavors a
   Fair Use Finding ..................................................................................................................................... 23

CONCLUSION ........................................................................................................................................... 25

                                                                                                                                                           i
CERTIFICATE OF SERVICE ................................................................................................................... 27




                                                                                                                                           ii
                                TABLE OF AUTHORITIES

CASES

Am. Broad. Cos. v. Aereo, Inc., 134 S. Ct. 2498 (2014) ………......……5, 9, 11, 12, 13, 14 14, 15

Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir.2010) …………...…………………....……3

Ashcroft v. Iqbal, 556 U.S. 662 (2009) …………………………….……...………….…..………3

Authors Guild v. Google, Inc., 804 F.3d 202 (2d Cir. 2015) ………….……....…….……….23-24

Barcroft Media, Ltd. v. Coed Media Grp., LLC, 207 F. Supp. 3d 339 (S.D.N.Y. 2017) …..19, 22,
24, 25

Boesen v. United Sports Publications, Ltd., No. 20CV1552ARRSIL, 2020 WL 6393010
(E.D.N.Y. Nov. 2, 2020) ……………………………………....…………………….19, 20, 23, 24

BWP Media USA, Inc. v. Gossip Cop Media, LLC, 87 F. Supp. 3d 499 (S.D.N.Y. 2015) ...16, 21-
22

Byrne v. British Broadcasting Corp., 132 F. Supp. 2d 229 (S.D.N.Y. 2001) ………….…..……18

Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 114 S.Ct. 1164 L.Ed.2d 500 (1994)...16, 17,
21, 23

Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d 640 (S.D.N.Y. 2013), aff'd, 910 F.3d 649
(2d Cir. 2018)……………………………………………………………………………...………4

Carell v. Case Shubert, 104 F. Supp. 2d 236 (S.D.N.Y. 2000) (aff’d, 23 F.3d 398 (2d Cir.
1994)…….………………………………………………………………………………...………3

Clark v. Transportation Alternatives, Inc., No. 18 CIV. 9985 (VM), 2019 WL 1448448
(S.D.N.Y. Mar. 18, 2019)………………………………………………………………………..24

Corley v. United States, 556 U.S. 303 (2009)…………………………………….……..……….10

Davis v. Blige, 505 F.3d 90 (2d Cir. 2007)……………………………………………….………8

Ferdman v. CBS Interactive Inc., 342 F. Supp. 3d 515 (S.D.N.Y. 2018)……………….……….18

Flava Works, Inc. v. Gunter, 689 F.3d 754 (7th Cir. 2012)…………………………….....…14, 15

Fox News Network, LLC v. Tveyes, Inc., 883 F.3d 169 (2d Cir. 2018)……………….……..…..17

Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d 1162 (N.D. Cal. 2019)………………………5
                                                                                                iii
Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585 (S.D.N.Y. 2018)…1, 5, 6, 7, 8,
9, 11

Grady v. Iacullo, No. 13-CV-00624-RM-KMT, 2016 WL 1559134 (D. Colo. Apr. 18, 2016)…14

Harper & Row Publishers, Inc. v. Nation Enterprises, 471 U.S. 539 (1985) ………...16, 20, 21

Harris v. Mills, 572 F.3d 66 (2d Cir. 2009) …………………………………….….….……….…3

Kelly v. L.L. Cool J., 145 F.R.D. 32, 36 (S.D.N.Y. 1992), aff’d, 23 F.3d 398 (2d Cir. 1994) ...…3

Leveyfilm, Inc. v. Fox Sports Interactive Media, LLC, No. 13 C 4664, 2014 WL 3368893 (N.D.
Ill. July 8, 2014) ………………………………………………...….………………...……….…15

Live Face on Web LLC v. Biblio Holdings LLC, No. 15 Civ. 4848 (NRB), 2016 WL 4766344
(S.D.N.Y. Sept. 13, 2016) ………………………………...…………………….……………….14

MyPlayCity, Inc. v. Conduit Ltd., No. 10 Civ. 1615(CM), 2012 WL 1107648 (S.D.N.Y. Mar. 30,
2012) …………………………...……………………………………………….…….…………14

N.Y. Times Co. v. Tasini, 533 U.S. 483 (2001) ……………...……….…………….8, 9, 10, 11, 14

NXIVM Corp. v. Ross Inst., 364 F.3d 471 (2d Cir. 2004) …………...………………………17, 21

Penguin Random House LLC v. Colting, 270 F.Supp.3d 736 (2017) ……………………….17, 22

Perfect 10 v. Google, Inc., 416 F. Supp. 2d 828 (C.D. Cal. 2006), aff’d in relevant part sub nom.,
Perfect 10, 508 F.3d 1146 (9th Cir. 2007) ……………….…………………………………….….6

Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146 (9th Cir. 2007) …5, 6, 7, 10, 11, 12, 13, 14,
15

Rogers v. Koons, 960 F.2d 301 (2d Cir.1992) ………………………………………...16, 17, 18

Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417 (1984) …………………16, 24

Wainwright Securities, Inc. v. Wall St. Transcript Corp., 558 F.2d 91 (2d Cir.1977) ………….20

Walsh v. Townsquare Media, Inc., 464 F. Supp. 3d 570 (S.D.N.Y. 2020) ….……...…22, 23, 24

Warren v. John Wiley & Sons, Inc., 952 F.Supp.2d 610 (S.D.N.Y.2013) ………….…………….4

STATUTES

17 U.S.C § 101………………………………………….…….……………………………….…10
                                                                                                iv
17 U.S.C § 106……………………………………………………….……………….….3, 4, 7, 17
17 U.S.C § 106(1) ………………………………………….………………………...…….……10
17 U.S.C § 106(3) …………………………………………….……………………………....…10
17 U.S.C § 106(5) ………………………………………….…………………………….…...…10
17 U.S.C § 201(d)(2) ……………………………………………………….………….….….…10
17 U.S.C § 504……………………………………………………….…………………...….……4
17 U.S.C. § 107…………………………………………………….………………….…………17
17 U.S.C. § 107(3) …………………………………………………….…………….…….….…22
17 U.S.C. § 107(4) …………………………………………………….…………...……………23
Fed. R. Civ. P. 12(b)(6) ………………………………………………………………....….…2, 18

SECONDARY SOURCES

H.R. Rep. No. 90-83 (1967) …………………….………………………….…….………………9
H.R. Rep. No. 94-1476 (1976) ………………………………………………………….......…9,10
2 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 8.20[A] (2017).……...….…10
The Gingerbread Man, St. Nicholas Magazine, May 1875……………………………….….…...4




                                                                                   v
                                PRELIMINARY STATEMENT

       Plaintiff Paul Nicklen respectfully submits this memorandum of law and authorities in

support of his opposition to the Sinclair Defendants’ (“Sinclair” or “Sinclair Defendants” or

“Defendants”)1 Motion to Dismiss the Second Amended Complaint (“SAC”) [ECF No. 72],

referred to as the “Motion.” [ECF No. 85]. Because each independent alleged act of infringement

of Plaintiff’s polar bear video (the “Video”2) by each Sinclair Defendant is typical and common

using the same text and embedding the Video the same way, Plaintiff applies the same analysis

for all named Sinclair Defendants and all Sinclair Affiliates that infringed the Video but are not

yet named or could be included in the Sinclair Class (SAC❡❡ 12-118). Plaintiff refers to each

Defendant’s post that embedded the Video as separate, distinct posts, separate uses and separate

damages claims rather than Sinclair’s self-serving factual reframing of the hundreds of uses of

the Video as a single use in one “Article.” Motion at 2.

       First, the “server test” does not apply as found recently in Goldman v. Breitbart News

Network, LLC, 302 F. Supp. 3d 585, 586 (S.D.N.Y. 2018)(Embedding a copyrighted work from

Twitter infringes on exclusive display right under Copyright Act). Each Defendant displayed

Plaintiff’s Video in a Sinclair Affiliate operated website post (the “Posts”) by embedding the

Video from Facebook without obtaining a license in violation of Plaintiff’s exclusive display

right under the Copyright Act. Each Sinclair Defendant embedded the Video from Plaintiff’s



1
  Plaintiff alleges as many 294 Sinclair Broadcast Group Inc. stations, each owned and operated
through more than 100 separate Sinclair Affiliates (See Ex. 2 of the SAC, SAC at ❡❡11, 170 and
171.) each committed a separate act of copyright infringement. After review of Sinclair’s Rule
7.1 corporate disclosure [ECF No. 83], Plaintiff seeks to amend the SAC to name the real parties
in interest as the disclosures were filed after the SAC and the same day as the Motion.
2
  The Video was timely registered with the US Copyright office within 3 months of publication,
making statutory damages, attorneys’ fees and costs a component of Plaintiff’s claims. SAC at
❡❡159 and 169.
                                                                                                     1
Facebook account and caused the Video to be displayed on each of the 294 unique, individual,

independently operated Sinclair Defendant station websites. Id. at ❡170. Each separate act of

embedding the Video was done willfully or recklessly. Id. at 167, 286, 319. The so-called “server

test” has never been applied in the Second Circuit or outside the context of search engines (i.e.,

Google). Therefore, embedding a copyrighted Video from Facebook is no defense to copyright

infringement. Second, Sinclair is not favored in one fair use. Even is analyzed, each factor

requires a robust factual inquiry; therefore, the Motion is premature and should be denied.

                       STATEMENT OF FACTUAL ALLEGATIONS

       The SAC sets forth in detail the alleged facts as applied to each cause of action. There is

no need to repeat the same allegations here, except for a brief summary and to clarify, refute or

point out glaring omissions in the Motion. Each Sinclair Defendant infringed a copyrighted

Video owned by Plaintiff Nicklen that shows the entire one minute of footage of a starving polar

bear. See, generally, SAC. Each Defendant displayed the Video by embedding from Plaintiff’s

Facebook account for non-transformative purposes. SAC at ❡156 and Ex. 3 and 5 to SAC.

       Sinclair omits acknowledging that there is no evidence that any Sinclair Defendant ever

licensed the Video for use and display in any Sinclair Defendant website Post despite a clear

written directive in the caption of Plaintiff’s Facebook post instructing prospective licensees to

contact the Plaintiff’s licensing agent, Caters News Agency, for a license. SAC at ❡❡ 5, 151,

158, 294. The Sinclair Defendants willfully and/or recklessly disregarded and ignored the

explicit written notice, embedding and causing to be displayed the Video in over 100 separate

alleged uses of the work. Id. at ❡❡ 5, 137 151, 158, 294, 296, 305.

       Each Defendant displayed the Video by using the embed tool on Facebook. See SAC at

❡❡ 158 to 161. Whereas, Sinclair references its own ipse dixit, uncited definition. Motion 3-4.
                                                                                                     2
Sinclair also alleges, without evidence, that some Sinclair Defendant entities are “simply holders

of FCC licenses” and “do not actually control the operation of the stations or websites” which is

disputed. Motion at FN 3 and 4. As noted below, each of the Sinclair Defendants’ Posts

describes the Video as “a photo,” but this case is about Nicklen’s Video. See SAC, Ex. 5.

I. STANDARD OF REVIEW

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). A claim is plausible on its face “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that defendant is liable for the misconduct

alleged.” Id. See Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009) (Accepting all allegations in a

complaint as true and drawing all reasonable inferences in plaintiff’s favor.)

        To make a prima facie showing of copyright infringement, a complaint must allege: “(1)

which original works are the subject of the copyright claim; (2) that plaintiff owns the copyrights

in those works; (3) that the copyrights have been registered in accordance with the statute; and

(4) ‘by what acts during what time’ the defendant infringed the copyright.” Carell v. Case

Shubert, 104 F. Supp. 2d 236, 250 (S.D.N.Y. 2000) (quoting Kelly v. L.L. Cool J., 145 F.R.D.

32, 36 (S.D.N.Y. 1992), aff’d, 23 F.3d 398 (2d Cir. 1994)). Here, Plaintiff has established prima

facie copyright infringement based on his ownership of a valid, timely copyright registered

Video and each Defendant’s unauthorized display of his Video. See SAC generally. The Second

Circuit has found that the “the owner of a copyright has the exclusive right to—or to license

others to—reproduce, perform publicly, display publicly, prepare derivative works of, and

distribute copies of, his copyrighted work.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 117 (2d

Cir.2010) (citing 17 U.S.C. § 106). “A party who violates the exclusive rights of the copyright

                                                                                                        3
owner is an infringer, liable for damages pursuant to 17 U.S.C. § 504.” Warren v. John Wiley &

Sons, Inc., 952 F.Supp.2d 610, 616 (S.D.N.Y.2013). Plaintiff satisfies all these elements and

submits that neither the server test nor fair use apply. Therefore, the Motion should be denied.

II. EMBEDDING THE VIDEO INFRINGES ON THE EXCLUSIVE DISPLAY RIGHT

       Section 106 of the Copyright Act (the “Act”) grants copyright owners the exclusive

public display right and control of the economic value of their work. “Public display includes

‘show[ing] a copy of [a work], either directly or by means of a film, slide, television image, or

any other device or process.’ Id. § 101.” Capitol Records, LLC v. ReDigi Inc., 934 F. Supp. 2d

640, 652 (S.D.N.Y. 2013), aff'd, 910 F.3d 649 (2d Cir. 2018). Here, Plaintiff published his Video

on his Facebook account. SAC ❡❡159-161. A few days later, each Defendant accessed Plaintiff’s

Facebook post, copied the unique Facebook “embed” code assigned to the Video, then applied

that code to each of their websites to cause the Video to be displayed. Id. When a viewer’s

browser loaded the Post, a still frame image of the Video was simultaneously displayed from

Facebook. See SAC Ex. 7. When a viewer clicked on the Video, it played. Thus, the Video was

viewable on a Defendant’s websites alongside income-generating ads specific to that site. Id.

       In asking this Court to endorse the “server test,” Sinclair seeks a categorical, per se rule

that divests copyright holders of their exclusive display right each time a website publisher

embeds a copyrighted video in their website, making it appear to the viewer as if the Video were

hosted there like any other content, when, in fact, the Video was physically hosted on a third-

party server.3 Sinclair’s offensive proposal of requiring physical possession of a copyrighted

work a necessary condition for infringement would, if adopted, midwife a radical new publishing


3
 The Server Test is the modern-day version of the “Gingerbread Man:” “Run, run as fast as you
can! You can't catch me. I'm the Gingerbread Man!” The Gingerbread Man, St. Nicholas
Magazine, May 1875.
                                                                                                      4
industry that, beneath the smoke and mirrors, was predicated on the exploitation of legitimate

displays of copyrighted content. Simply put, the Act does not permit such a result.

   A. The Facts of This Case are Closer to Goldman than Perfect 10.

       In support of their extreme view that the server tests be applied for all embedded works,

Defendants heavily rely on the Ninth Circuit’s flawed decision in Perfect 10, Inc. v.

Amazon.com, Inc., 508 F.3d 1146 (9th Cir. 2007), misleadingly claiming that the decision is

followed by numerous other courts. Motion at 8. Sinclair attempts to distinguish Goldman v.

Breitbart’s holding as if it were a footnote, rather than have this court follow its sound, logical

reasoning. Goldman directly addressed the embed question in a copyright holder’s favor by

holding, “when defendants caused the embedded Tweets to appear on their websites, their

actions violated plaintiff's exclusive [copyright] display right; the fact that the image was hosted

on a server owned and operated by an unrelated third party (Twitter) does not shield them from

this result.” Goldman at 586.

       Critically, the server test has never even been applied in the Second Circuit, is

inconsistent with Goldman, injects language into the plain text of the Act and ignores binding

recent Supreme Court authority. Sinclair also cites a smattering of unpublished or out-of-circuit

cases to misleadingly bolster Perfect 10 while diminishing Goldman. In fact, a recent Ninth

Circuit district court embraced Goldman and found there was “no case applying the Perfect 10

server test” outside the context of search engines such as Google and alleged infringements. See

Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d 1162, 1172 (N.D. Cal. 2019).

       Even if this Court were to find Perfect 10 to have persuasiveness--notwithstanding the

Supreme Court’s intervening decision in Aereo noted below (the “behind-the-scenes way” that

content is delivered is not relevant)—the Ninth Circuit’s reasoning in Perfect 10 was highly fact-

                                                                                                       5
driven and not applicable here. In Perfect 10, the technology at issue was a search engine, the

express purpose of which the court described as facilitating access and directing users to other

locations on the Internet. Because the search function operated “[m]erely to index the web so that

users can more readily find the information they seek,” it “should not constitute direct

infringement.” Perfect 10 v. Google, Inc., 416 F. Supp. 2d 828, 844 (C.D. Cal. 2006), aff’d in

relevant part sub nom., Perfect 10, 508 F.3d 1146; see also Perfect 10, 508 F.3d at 1154

(involving “efforts to stop an Internet search engine from facilitating access to infringing

images”). Application of a “server test” in that context would “maintain[], however uneasily, the

delicate balance for which copyright law strives–i.e., between encouraging the creation of

creative works and encouraging the dissemination of information.” Perfect 10, 416 F. Supp. 2d at

844. Perfect 10 conceded that its endorsement of the “server test” was a policy judgment based

on the specific facts before it, and not appropriate for every case, expressly acknowledging its

application in other settings was “susceptible to extreme or dubious results.” Id. at 839.

       In this case, Defendants do not operate search engines. To the contrary, they embedded

the Video via Facebook into their websites precisely to enhance their own websites that are filled

with their paid ads–without acquiring a license–in order to make their websites the destinations

where the Video was displayed, and users could play and view it. Thus, based on the detailed

analysis below, Goldman is applicable here and not decidedly distinguishable for the reasons

Sinclair offers. Goldman confirmed that the practice of embedding copyrighted works such as a

single still image via social media such as Twitter may violate the display right. Using Facebook

to embed video results in the same: infringement of the display right.

       Sinclair embraces Perfect 10 by arguing that Goldman was wrong regarding the display

right and that Sinclair never controlled the Video (with no support for its basis) and, is

                                                                                                   6
distinguishable based on some volitional act the user must take to play the Video. Motion at 9-

10. Perfect 10 served up pornographic images that Google search engine users were actively

searching for and clicked on “thumbnail” versions of to retrieve the full-size version of the

image, both files of which were stored on third party servers. Sinclair’s chopped up, truncated

cite obliterates Goldman’s greater point regarding a user’s volitional acts, that it was one factor

for the server test to apply, not the only factor4:

        Google's search engine provided a service whereby the user navigated from webpage to
        webpage, with Google's assistance. This is manifestly not the same as opening up a
        favorite blog or website to find a full color image awaiting the user, whether he or she
        asked for it, looked for it, clicked on it, or not. Both the nature of Google Search Engine,
        as compared to the defendant websites, and the volitional act taken by users of the
        services, provide a sharp contrast to the facts at hand.

Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d 585, 596 (S.D.N.Y. 2018).

        Here, unlike a Google search engine in Perfect 10, Defendants each made the volitional

decision to control the Video, causing Plaintiff’s polar bear Video to be displayed on their own

websites by creating and serving up to its users a Post containing the Video. Put another way, it

is a critical factual distinction that users were not actively searching for starving polar bear

videos (unlike Perfect 10 whose users were actively searching for porn images on Google).

Instead users were shown the Video (perhaps on Defendants’ websites homepage or through a

direct link) by each Defendant’s volitional acts which caused the Video to be displayed, like

Goldman. Once a user arrived on the Post after clicking on a link to the headline, the Video

appeared as a single still frame image, which also infringed the display right.5 See SAC Ex. 5.


4
  Moreover, 17 U.S.C. § 101 defines “copies” as “material objects … in which a work is fixed …
and from which the work can be perceived, reproduced, or otherwise communicated, either
directly or with the aid of a machine or device.” “Can be” envisions potentiality, therefore the
certainty of perception required by a volitional act is not relevant under the Act.
5
  Under 17 USCA § 101: A video is a work consisting of a series of related images shown in
succession that impart an impression of motion, together with accompanying sounds, in any.
                                                                                                       7
       Plaintiff acknowledges that to play the Video, a user must click “play” (a white arrow) on

the Video. But clicking “play” does not materially change the analysis under the plain text of the

Act; the display right has already been infringed. Even when a user clicks play, the user’s act

does not cause the user to be transported off Defendant’s website to Facebook. Instead, the

Video is played and caused to be displayed (a public performance) within Defendant’s website

that Sinclair controlled as intended, technically committing a second infringing act of Plaintiff’s

display right. Technicalities aside, a user of a Defendant’s website initially arrives at the website

Post by volitionally clicking on a link to land on the Post, which displays the plagiarized content

within the Post and a single still image of the Video. Without question, Sinclair intended for its

users to play the Video and remain on the website for as long as possible, viewing all the ads a

Defendant showed to generate revenue.

       Finally, nowhere in the Copyright Act is the volitional act of a user’s conduct a

requirement of infringement of the display right to be triggered. It defies logic why the display

right of a single image is afforded protection from infringement under Goldman, but that Sinclair

suggests “clicking a Video,” which consists of a series of related images, is not. Motion at 10. A

blanket application of the server test where a user clicks on a video play button would yield

“extreme or dubious results,” and is inconsistent with the Act’s overarching goal “to secure a fair

return for an author’s creative labor....” Davis v. Blige, 505 F.3d 90, 104 (2d Cir. 2007).

   B. Physical Location or Possession of the Displayed Video Copy is Not Relevant to the
   Display Right Under the Copyright Act as Found by Goldman.

       During the early days of the internet, the Supreme Court admonished that, under the Act,

a court must “focus on the [work] as presented to, and perceptible by” the public. N.Y. Times Co.

v. Tasini, 533 U.S. 483, 499 (2001). For the display right, then, it is the viewer’s experience that

matters, not the internal mechanics of how the content is stored or retrieved. Over a decade later,
                                                                                                       8
the Supreme Court observed that the Act is not concerned with the “behind-the-scenes way” that

content is delivered, “invisibl[y]” to the viewer, with such technical considerations “not adequate

to place [the defendant’s] activities outside the scope of the Act.” Am. Broad. Cos. v. Aereo, Inc.,

134 S. Ct. 2498, 2507-08 and 2511 (2014). Whether the displayed copy of the work resides on

defendant’s or a third party’s server is immaterial to the display right; the only question is

whether defendant caused the work to be viewed by the public, regardless of whether defendant

did so “either directly or by means of … any … device or process.” 17 U.S.C. § 101.

       Clearly, the physical location of the Video displayed is not relevant to a infringement of

the display right. The Act “does not make actual possession of a work a prerequisite for

infringement.” Goldman at 592. The legislative history of the display right confirms that the

statute was intended to reach conduct like the use of embedded code regardless of the physical

location of the copy being displayed or how a video is played (such as clicking a play button):

       Under the definitions of “perform,” “display,” “publicly,” and “transmit” now in section
       101, the concepts of public performance and public display cover not only the initial
       rendition or showing, but also any further act by which that rendition or showing is
       transmitted or communicated to the public.

H.R. Rep. No. 90-83, at 27 (1967) (emphasis added); see also id. (stating that “any act by which

the initial performance or display is transmitted, repeated, or made to recur would itself be a

‘performance’ or ‘display’ under the bill” (emphasis added)).

       Critically, in passing the Act in its current form, Congress expressly intended a broad

approach to include “[e]ach and every method by which the images … comprising a … display

are picked up and conveyed,” as long as the image “reaches the public.” H.R. Rep. No. 94-1476,

at 64, reprinted in 1976 U.S.C.C.A.N. at 5678. With specific regard to the transmission of videos

on computers, the drafters noted that “[t]he display of a visual image of a copyrighted work

would be an infringement if the image were transmitted by any method (by … for example … a
                                                                                                    9
computer system) from one place to members of the public located elsewhere.” Id. at 80.

        Making storage of content a necessary condition to “display” the work, as the server test

does, not only conflicts with the plain text of the display right in the Act, but it also conflicts

with the very structure of the Act. The Act was intended to recast “copyright as a bundle of

discrete ‘exclusive rights,’ each of which ‘may be transferred … and owned separately.’” Tasini,

533 U.S. at 495-96 (quoting 17 U.S.C. §§ 106, 201(d)(2)) (citation and footnote omitted). It

protects the exclusive rights of reproduction, distribution and display separately, each of which is

intended to capture distinct conduct.6 Perfect 10’s server test, however, requires that the accused

infringer first have copied the work to its own server in order to “display” that work. This

requirement collapses the display right and the reproduction right, effectively requiring an

antecedent violation of the reproduction right before the display right can be violated. Such a

result is at odds with basic interpretive canons. Corley v. United States, 556 U.S. 303, 314 (2009)

(Interpreting statute must be construed so all provisions are in effect and no part be inoperative

or superfluous, void or insignificant). Perfect 10 assumption that a transmission can have only

one actionable source, therefore, and that such source must only be the place where the physical

copy of the work resides, was error and cannot be squared with the Act’s structure and purpose.

        By eliminating direct liability for the embedding of videos, the server test creates a “free

buffet of content” that severely undermines the value of Plaintiff’s copyright in his Video. Under

the server test that Sinclair suggests applies for all embedded videos, there would be no incentive

for Plaintiff to license any digital video for display beyond the very first such license or social

media post. Application of the server test—which would effectively eliminate the ability of


6
 See 17 U.S.C. § 106(1), (3), (5); see also 2 Melville B. Nimmer & David Nimmer, Nimmer on
Copyright § 8.20[A], at 8-636 to -637 (2017) (“important function[s] of the display right” is its
application to electronic transmission of works that “does not implicate the reproduction right”).
                                                                                                      10
Plaintiff to control the public display of his work on Facebook and would result in a judicially-

sanctioned exhaustion of copyright, bad public policy, and clearly not what Congress intended.

       In relying on Perfect 10 for its entire argument, Sinclair argues embedding granted them

categorical immunity from copyright, which is divorced from the plain text of the Act and as

adjudicated in seminal cases such as Tasini and Aereo. The server test is also not in Sinclair’s

own interest. The Sinclair Defendants are media publishers and presumably seek to maintain

exclusive control over their copyrighted works, such as news articles, live sporting events, or

videos. Adopting the server test would mean that Sinclair would be unable to stop anyone–even

competitors–from embedding their content without authorization. Undoubtedly, this is not

Sinclair’s intended goal, but this will be the consequence if the Court adopts the server test here.

       As alleged in the SAC, each Defendant inserted a specific embed code into its website

that caused the Video to be displayed to each website Post to visitors from where it was hosted

on Facebook, without those visitors having to take additional action, except clicking the “play”

button, to watch the Video. By any fair reading, Defendants, through a “device or process” of

using embed code caused the Video to be displayed and playable on each Defendant website and,

therefore, Defendants “displayed” the Video for purposes of the Act without ever having

possession of the Video’s file, consistent with the reasoning in Goldman and Aereo noted below.

   C. Perfect 10’s Server Test is Inconsistent with the Supreme Court’s Intervening
   Decision in Aereo which Downplayed the Technical Process Behind a Given Display.

       Sinclair asks this Court to fashion a new rule based on the Ninth Circuit’s decision in

Perfect 10, and conclude that, because Defendants did not host the infringing work on their own

servers, they did not “display” it within the meaning of the Copyright Act. Contrary to Sinclair’s

characterization, however, Perfect 10’s so-called “server test” is not settled law and has never

been applied in this Circuit with respect to the display right. Moreover, it runs contrary to
                                                                                                    11
subsequent authority of Aereo where the Supreme Court rejected the technical distinctions

underpinning the “server test.” This Court should decline to follow it here.

         In Perfect 10, the Ninth Circuit considered a claim of direct infringement of the display

right against Google based on the operation of Google Image Search. Google used “in-line

linking” to display full-size, infringing copies of images in its search results that were drawn

from third-party websites where the images were physically stored. See Perfect 10 at 1155-56.

Although Google did not store the images, the HTML code on Google’s webpage directed the

user’s web browser to retrieve the images from the third-party sites and display those images in

the user’s browser window. Id. at 1156. From the viewer’s perspective, the “window appear[ed]

to be filled with a single integrated presentation”; however, the window displayed an image that

was hosted on a third-party website, framed by content from Google’s own website. Id. The

Ninth Circuit concluded that Google did not display the images at issue because its servers “d[id]

not store the photographic images” themselves. Id. at 1160. With little attempt to square its

reasoning with the Act’s plain language, the Ninth Circuit found that Google’s use of HTML

instructions to “direct a user’s browser to a website publisher’s computer that stores the full-size

photographic image” was “not equivalent to showing a copy,” even if the image appeared to the

user as part of the Google website. Id. at 1161. Under a court-created “server test,” whether a

website publisher is directly liable for infringement of the display right turns entirely on the

technical distinction of whether a video is hosted on the publisher’s server or is instead

embedded into the website’s visual display from a third-party location.

         The Aereo Court considered claims under the Act’s public performance right, which is

related to the display right,7 where a web-based re-transmitter of over-the-air TV signals argued


7
    The Act’s definitions of “display” and “perform” for display and performance rights are
                                                                                                     12
that it did not “perform the copyrighted work publicly” because each transmission came from a

miniature antenna assigned to each user and, therefore, was a “private” rather than “public”

performance. Aereo at 2504, 2507-08. The Court rejected that argument, noting that the technical

difference “means nothing to the subscriber. It means nothing to the broadcaster. We do not see

how this single difference, invisible to subscriber and broadcaster alike, could transform a

system” from infringing to non-infringing. Id. at 2507. “Viewed in terms of Congress’ regulatory

objectives,” the Court asked rhetorically, “why should any of these technological differences

matter?” Id. at 2508. Aereo therefore educates that it is the practical, functional perspective, and

not technicalities, that governs whether a particular mode of content delivery is infringing or not.

The “server test” that Sinclair champions is contrary to the holding in Aereo. Where a website

publisher purposely constructs its website to show a copyrighted video within that website–

whether through embed code or “any other device or process” it controls–it is not only the

publisher’s action but ultimately the viewer’s perception that matters, regardless of the physical

location of the video displayed. Based on the Court’s guidance in Aereo, the Ninth Circuit got

Perfect 10 wrong. This Court should decline Sinclair’s invitation to similarly err.

   D. Sinclair References “Numerous Other Courts” Applying the Server Test, But None
   Are from the Second Circuit or This District and None Address the Display Right.

       Sinclair boasts that numerous courts have adopted the server test while failing to mention

the Supreme Court’s majority decision in Aereo and Tasini. See § 102, copyright protection

subsists in original works fixed in any medium “from which they can be perceived, reproduced,




materially identical. Compare 17 U.S.C. § 101 (defining “perform” as “to recite, render, play,
dance, or act [a work], either directly or by means of any device or process…”), with id.
(defining “display” as “to show a copy of [a work], either directly or by means of … any …
device or process …”).

                                                                                                  13
or otherwise communicated.” Instead, Sinclair impliedly seeks to artificially bolster the holding

of Perfect 10 as controlling by pointing to a few lower court decisions that, contrary to Sinclair’s

characterization of them, are inapposite here. First, Sinclair cites two unpublished cases from this

district that involved the distribution and reproduction rights, not the “display right,” and

referenced that portion of the Perfect 10 opinion that addressed only the distribution right, which

the plaintiff in Perfect 10 had raised separately. See Live Face on Web LLC v. Biblio Holdings

LLC, No. 15 Civ. 4848 (NRB), 2016 WL 4766344, at *3-4 (S.D.N.Y. Sept. 13, 2016)(J.

Buchwald); MyPlayCity, Inc. v. Conduit Ltd., No. 10 Civ. 1615(CM), 2012 WL 1107648, at *12

(S.D.N.Y. Mar. 30, 2012)(J. McMahon)(noting that the parties disagreed about whether the

defendant infringed the plaintiff’s “exclusive right to ‘distribute’”). These cases do not endorse

the server test in the context of the display right. In Live Face, the district court refused to

resolve Perfect 10’s application even to the distribution claim, noting that, although authority

supporting defendants’ argument “may exist,” defendants had failed to “provide legal authority

for their argument” and did not cite Perfect 10, noting further that the question was “hardly

briefed.” Live Face at *4-5. Accordingly, these cases provide no support for Perfect 10 as having

been adopted in this District. Sinclair also misrepresents the holding in Grady v. Iacullo, No. 13-

CV-00624-RM-KMT, 2016 WL 1559134, at *7 (D. Colo. Apr. 18, 2016)(Requiring discovery to

determine whether defendant's conduct regarding copying needed further clarification).

        Sinclair also cites out-of-circuit case, Flava Works, Inc. v. Gunter, 689 F.3d 754 (7th Cir.

2012)—but that decision also does not embrace the server test. In Flava Works, a video

bookmarking website, myVidster.com, embedded infringing videos from third-party websites,

allowing users to watch those videos through a frame (akin to a window within the user’s web

browser) on myVidster, even though the videos were transmitted directly from third-party

                                                                                                     14
websites’ servers. Id. at 756. To the extent Sinclair intended to imply that the Seventh Circuit

resolved defendants’ direct infringement in FlavaWorks, their statement is misleading. In fact,

the court reviewed only the entry of a preliminary injunction concerning contributory

infringement, as the court’s opinion makes clear. See Flava Works, at 761, 763 (“Flava didn’t

make a claim for direct infringement a basis for its motion for preliminary relief.”). The server

test for direct infringement of the display right, was not at issue there, and was called into

question by the lower court.8 Finally, Sinclair cites Leveyfilm, Inc. v. Fox Sports Interactive

Media, LLC, a subsequent, unpublished district court decision that relies on Perfect 10. Not only

does that decision erroneously cite Flava Works as authority for a direct infringement claim, see

No. 13 C 4664, 2014 WL 3368893, at *4 (N.D. Ill. July 8, 2014), but it was also decided mere

days after the Supreme Court handed down its decision in Aereo. The district court’s decision

neither references nor distinguishes Aereo. Ultimately, these unpublished or inapposite cases are

hardly “numerous courts” with widespread support for settled law. Motion at 8. In fact, the

“server test” for direct infringement of the display right remains largely an anomaly of the Ninth

Circuit in the context of search engines and has never been applied in this Circuit.

       Copyright protection is intended to “secure a fair return for an author’s creative labor”

and “stimulate artistic creativity for the general public good.” Sony Corp. of Am. v. Universal

City Studios, Inc., 464 U.S. 417, 432 (1984). The result of a broad application of the server test

for the Sinclair Defendants’ use of the Video via embedding from Facebook would divest and



8
  Although Flava Works did not involve a claim for direct infringement, the district court noted
that, “[t]o the extent that Perfect 10 can be read to stand for the proposition that inline linking
can never cause a display of images or videos that would give rise to a claim of direct copyright
infringement, we respectfully disagree. In our view, a website’s servers need not actually store a
copy of a work in order to ‘display’ it.” Flava Works, Inc. v. Gunter, No. 10 C 6517, 2011 WL
3876910, at *4 (N.D. Ill. Sept. 1, 2011), rev’d on other grounds, 689 F.3d 754 (7th Cir. 2012).
                                                                                                     15
deny Plaintiff of his exclusive display right and licensing fees and create a court-sanctioned

defense that is contrary to the plain language of the Act. Accordingly, the Court should decline

Sinclair’s invitation to adopt–for the first time ever in this Circuit–the “server test.”

III. SINCLAIR’S FAIR USE DEFENSE FAILS AS A MATTER OF LAW

        Sinclair requests that the Court ignore controlling precedent that a “fair use” defense is

most frequently determined at summary judgment after fact discovery is completed. See, e.g.,

Blanch v. Koons, 467 F.3d 244, 250 (2d Cir. 2006). Successful motions to dismiss based on fair

use are a rare exception. See BWP Media USA, Inc. v. Gossip Cop Media, LLC, 87 F. Supp. 3d

499, 505 (S.D.N.Y. 2015) (“dearth of cases granting such a motion”). Nevertheless, even

assuming arguendo a full factual record, fair use is not applicable here. The Act provides an

owner the exclusive right to control and authorize the reproduction, display and distribution of

his copyrighted video under 17 U.S.C. § 106, giving him, among other things, the ability to profit

from that video and an incentive to create more videos. Harper & Row Publishers, Inc. v. Nation

Enterprises, 471 U.S. 539, 557 (1985). Fair use balances the creator’s rights in his work with

society’s interest in “promot[ing] the Progress of Science and useful Arts” by permitting uses of

a video without the videographer’s consent in certain, narrow circumstances. Campbell v. Acuff-

Rose Music, Inc., 510 U.S. 569, 575, 114 S.Ct. 1164 L.Ed.2d 500 (1994). Four non-exclusive

factors are considered: (1) the purpose and character of the use; (2) the nature of the copyrighted

work; (3) the amount and substantiality of the portion used in relation to the work as a whole;

and (4) the effect of the use upon the potential market for, or value of, the copyrighted work. 17

U.S.C. § 107; see also Campbell at 577-78. No single factor is dispositive; instead, a full analysis

must be conducted on a “case-by-case” basis with the factors considered not “in isolation from

one another … [but with] the results weighed together, in light of the purposes of copyright.” Id.

                                                                                                     16
   A. The Character and Purpose of the Defendants’ Uses Strongly Favor Plaintiff

       Analyzing the first fair use factor requires an evaluation of whether the infringing work is

commercial in nature, as opposed to nonprofit or educational, and whether the work is

transformative such that it supplants the original work, adding something new. Campbell at 578-

9. This Circuit also recognizes a third sub-factor that considers whether the defendant acted in

bad faith. See NXIVM Corp. v. Ross Inst., 364 F.3d 471, 478 (2d Cir. 2004).

       i. Repackaging Plaintiff’s Display of his Video with a Passing Mention of the
       Video’s “Viral” Status Is Insufficiently Transformative.

       Whether the purpose is news reporting as noted by Section 107 of the Act, a secondary

use must add “further purpose or different character, altering the first with new expression,

meaning or message,” in order to constitute a transformative use that favors a defendant.

Campbell at 579. If the use is not sufficiently “productive,” adding “new insights and

understandings for the enrichment of society,” it will not be considered transformative. Penguin

Random House LLC v. Colting, 270 F.Supp.3d 736, 750 (2017) (J. Rakoff) (internal quotations

omitted). See, e.g., Fox News Network, LLC v. Tveyes, Inc., 883 F.3d 169, 177 (2d Cir. 2018)

(“use of copyrighted material that merely repackages or republishes the original is unlikely to be

deemed a [transformative] fair use”); see also Rogers v. Koons, 960 F.2d 301, 311 (2d Cir.1992)

(“[i]t is not fair use when more of the original is copied than necessary”). In the context of a

“news reporting” fair use defense, even if the underlying work contains material of possible

public importance, “[i]f the purpose of the [defendant’s] use was to entertain, rather than inform

… or if equally informative non-infringing alternatives were available ... then the first fair use

factor tips in favor of the plaintiff” Byrne v. British Broadcasting Corp., 132 F. Supp. 2d 229,

234-236 (S.D.N.Y. 2001). Moreover, where the possibility exists that a reasonable jury could

find the contested use to be “wholly unnecessary” to convey the report’s subject matter, or its use
                                                                                                     17
was merely to “make the story more entertaining for viewers,” then transformativeness becomes

a fact question for the jury, unsuitable for a 12(b)(6) motion. Id. at 235. See e.g., Ferdman v. CBS

Interactive Inc., 342 F. Supp. 3d 515, 542 (S.D.N.Y. 2018).

       Here, the Motion offers no compelling argument as to how Defendants’ repackaging of

the Video enriched society by transforming it with new insights and understandings. Plaintiff is a

National Geographic explorer who captures some of the world’s most renowned animal footage

and he licenses this footage in a variety of contexts for a variety of purposes, including as part of

his means of making a living. SAC ❡❡1-3. As illustrated by Ex. 5 to the SAC, the text common

to each Post is an almost entirely plagiarized, paraphrased amalgam of the text accompanying

two legal displays of the Video, one on Plaintiff’s own social media (Ex 7 of SAC) and the other

in a National Geographic article, for which Plaintiff was interviewed (Ex 6 of SAC). Of the mere

two sentences in the Posts that are not cribbed directly from the two legal uses, the first briefly

describes the Video’s contents and that it is “grabbing attention,” while the second states that it’s

received over a million Facebook views. Ex. 5 to the SAC. These token nods are the extent of

“news” reporting on the “viral phenomenon” of the Video. Motion at 13. Additionally, the Posts

are factually inaccurate. Exs. 5-7 of SAC. While the headline refers to the Video, text within the

Posts’ body incorrectly and sloppily refer to a “photograph” (“[a] photograph of a polar bear is

grabbing attention,” and “...Paul Nicklen, who took the photo, told National Geographic”) (See,

e.g., Ex. 5 to the SAC). If Sinclair’s intent was to report on the virality of the Video, it would

have actually reported on the topic rather than passingly stating that the Video had “[gone] viral”

amidst text pilfered from legitimate sources discussing the Video’s contents and context. It also

would have accurately reported on the most fundamental aspect of the story: that it was the

Video that had gone viral. If, however, Defendants’ purpose was the hasty repackaging of a

                                                                                                      18
legitimate display of the Video to cash in on its lightning-in-a-bottle viral status, then these

deficiencies become illustrative of the chasm between their contents and actual “news reporting.”

        Further, Defendants chose to display the entire, unedited Video, which was unnecessary

if the true purpose was to “report on the [Video’s] viral phenomenon.” Motion at 13. Even if the

Posts had cleared the “news reporting” hurdle, Sinclair itself admits that the proper tact is to use

“a screenshot or a clip from that video to illustrate what all the fuss was about'' when “report[ing]

about a video that has gone viral on the Internet.” Id. quoting Barcroft Media, Ltd. v. Coed

Media Grp., LLC, 207 F. Supp. 3d 339, 352 (S.D.N.Y. 2017). This disparity reveals a factual

dispute regarding Defendants’ dubious claim that the Posts were transformative news reporting.

        Sinclair leans heavily on two recent Southern District cases that found transformativeness

in a defendant’s use of social media posts, but these are apples to the instant case’s oranges. In

Walsh, the court found transformativeness due to a photo being used “for an entirely different

purpose than originally intended.” Walsh v. Townsquare Media, Inc., 464 F. Supp. 3d 570, 581

(S.D.N.Y. 2020). In Boesen, the court found defendant “transformed the function of the

[original] work in a new context.” Boesen v. United Sports Publications, Ltd., No.

20CV1552ARRSIL, 2020 WL 6393010, at *5 (E.D.N.Y. Nov. 2, 2020)(internal quotations

omitted). Critically, in both cases, the court found that the use of the copyrighted photo was

incidental to the purportedly infringing use made by defendants, who were reporting on a

nonparty’s public announcement that happened to incorporate the photo as a visual aid. Walsh at

*5, and Boesn at *4.

        Here, the use of the Video was anything but incidental. Showing the Video in its entirety

as Plaintiff had posted it was the point of Sinclair’s use, fig leaf of reporting on its viral nature

aside. That it did so alongside scant and erroneous original content belies the fact that the true


                                                                                                        19
purpose of the use was merely an attempt to entertain (look at this viral video!) users of

Defendants’ websites. Nothing new was added regarding insights for the enrichment of society.

Meanwhile, non-infringing alternatives were readily available, such as using a screenshot or

short clip of the video, or better yet, getting a license as its caption explicitly directs (SAC Ex.7).

Ultimately, Defendants’ uses were “not legitimate coverage of a news event; [they were]

chiseling for personal profit.” Wainwright Securities, Inc. v. Wall St. Transcript Corp., 558 F.2d

91, 95 (2d Cir.1977). Therefore, this subfactor favors Plaintiff. Moreover, because a reasonable

jury could find use of the full Video wholly unnecessary to Defendants’ supposedly

transformative purpose and the true purpose of the uses was to entertain viewers, the character

and purpose of the uses are more properly a fact question for a jury.

       ii. The Sinclair Defendants’ Uses are Indisputably Commercial.

       The second subfactor in a character and purpose analysis looks at commerciality. Harper

& Row at 562 (whether user stands to profit from exploitation of work without paying license fee

and monetary gain is not sole motive). Defendants are for-profit media entities that operate

distinct websites, generating profits from ads placed besides the Video without compensating

Plaintiff. Id. ❡1, 287, 297, 314. Therefore, this subfactor favors Plaintiff.

       iii. The Sinclair Defendants’ Uses were Undertaken in Bad Faith.

       The third subfactor in a character and purpose analysis considers defendants’ conduct,

generally finding bad faith where the use “had not merely the incidental effect but the intended

purpose of supplanting the copyright holder’s commercially valuable right[s].” Harper and Row

at 562. This Circuit considers a defendant's knowledge of the unauthorized nature of the use and

the existing potential for the defendant to have properly acquired the copyrighted material. See

NXIVM at 478 (bad faith based on defendant’s awareness of document’s unauthorized

                                                                                                     20
procurement while possibility existed that same info in document could have been acquired

legitimately by paying requisite fee).

       Here, the Video’s caption had clear instructions for potential licensees to contact Caters.

SAC Ex. 7. Defendants ignored these instructions and displayed the Video without authorization,

intentionally supplanting Plaintiff’s rights. About two dozen other publishers followed the

instructions and obtained a license; Defendants could have but chose not to. SAC at ❡❡1, 294-

295. Accordingly, Defendants acted in bad faith by displaying the Video without a license when

it could and should have obtained one. Therefore, this subfactor as well as all subfactors of the

first factor of fair use (character and purpose) lean heavily in Plaintiffs’ favor.

   B. The Expressive and Creative Nature of Plaintiff’s Video Favors Plaintiff

       The second fair use factor offers greater protection to work that possesses a high

creative/expressive nature, as such work is “closer to the core of copyright protection than

others.” Campbell at 586. Nevertheless, the Second Circuit favors finding creative expression

within documentary images because, “a photographer's efforts to create an aesthetically

attractive, technically competent photograph […] have been held to be plainly creative

expressions.” BWP Media at 408.

       Plaintiff is a renowned photographer, videographer, and biologist. His Video is

selectively edited documentary footage and contains significant creative expression evidenced by

Plaintiff’s exercise of a high degree of technical skill and aesthetic judgment in capturing the

video under challenging conditions during one of Plaintiff’s celebrated but expensive and

daunting expeditions to the Arctic to collect visual evidence of issues which concern both him

and the public. SAC. Within the Video, strategy, artistry and empathy co-exist alongside

informational elements, confirming that the Video is not the result of a random button push by

                                                                                                    21
some kid with an iPhone. Because Sinclair used a Video that was imbued with significant

creative expression, the second fair use factor favors Plaintiff.

   C. Each Defendant Used the Entire Video Which Strongly Disfavors a Fair Use Finding

       The third fair use factor considers whether “the amount and substantiality of the portion

used [is reasonable] in relation to the copyrighted work as a whole,” 17 U.S.C. § 107(3). As this

Court has noted, an amount and substantiality analysis regards “whether and to what extent

defendants’ copying was necessary to serve some transformative purpose – such as provide

commentary or criticism.” Penguin Random House at 752. Where the purpose of defendants’ use

is precisely the same as plaintiff’s in licensing to third parties, “whether the amount used was

reasonable in relation to the purpose of the copying must necessarily be answered in the

negative.” BWP Media at 409 (internal quotations omitted).

       Here, each Post displayed the Video from Plaintiff’s Facebook account in full. Sinclair

protests that this was “the only way it ‘could have accomplished its journalistic objective of

describing a social media story and providing readers with the relevant posts.’” Motion at 18-19

quoting Walsh at 586. This conclusory statement contradicts Sinclair’s admission that using “a

screenshot or a clip” in a “news report” discussing a video that has gone viral could be sufficient

to fulfill the use’s transformative purpose. Motion at 13 quoting Barcroft at 352. Instead of

explaining why full display of the Video was necessary, Sinclair merely restates its premise by

misapplying Boesen’s holding that the only way Defendants could have reported on a social

media post was by reproducing it. Motion at 19 citing Boesen at *14. These citations are

misleading because both Walsh and Boesen concern fair use of a photograph, not a video; the

distinction is paramount here. Where a photo is at issue, displaying the work in its entirety is

generally the only way to accurately communicate “what all the fuss is about” because a

                                                                                                   22
photograph is a single still image. But for a video, essentially a series of related images,

displaying only a portion of the entire work is generally all that’s reasonably necessary to get the

point of the criticism or commentary across. Therefore, because Defendants could easily have

achieved their alleged transformative purpose by displaying a screenshot or a brief clip of the

Video, their display of the Video in its entirety was gratuitous, meaning Defendants displayed

the Video for exactly the same purpose as Plaintiff and all licensees posted it: to show its

contents. Thus, the third fair use factor of “amount and substantiality” favors Plaintiff.

   D. Each Defendant’s Use Negatively Affected the Markets for the Video, which
   Strongly Disfavors a Fair Use Finding

        The fourth fair use factor considers “the effect of the use upon the potential market for or

value of the copyrighted work.” (17 U.S.C. § 107(4)), including whether “unrestricted and

widespread conduct” by a defendant would negatively impact the market for the work. Campbell

at 590 (citations omitted). Because copyright is “a commercial doctrine” that aims to “stimulate

creativity among potential authors by enabling them to earn money from their creations,” the

inquiry “focuses on whether the copy brings to the marketplace a competing substitute for the

original, or its derivative, so as to deprive the rights holder of significant revenues.” Authors

Guild v. Google, Inc., 804 F.3d 202, 223 (2d Cir. 2015). Where each Defendant’s use is merely a

non-transformative duplication of the original, courts are free to presume market harm because

“every commercial use of copyrighted material is presumptively an unfair exploitation of the

monopoly privilege that belongs to the owner of the copyright.” Sony Corp. at 450.

       Here, each Defendant’s use clearly usurped the markets in which Plaintiff had a

reasonable expectation of earning licensing revenue. Plaintiff is a professional videographer who

regularly licenses his works to earn a living (SAC ❡150), while Defendants are 294 television

stations with separate websites, and regularly license videos for display. Defendants insist,
                                                                                                    23
however, that the uses were not usurpative because the Video was embedded, which necessarily

incorporated the “ancillary aspects” of a social media post (Plaintiff’s profile picture, etc.).

Motion at 19-20. Sinclair arrives at this non sequitur by again misapplying Walsh and Boesen,

this time adding Clark v. Transportation Alternatives, Inc., No. 18 CIV. 9985 (VM), 2019 WL

1448448, at *3 (S.D.N.Y. Mar. 18, 2019). In Boesen, defendant reproduced a social media post

featuring plaintiff's photo made by a tennis star to announce her retirement. In Walsh, defendant

reproduced a social media post featuring plaintiff’s photo made by a music star to announce the

launch of a cosmetics brand. In Clark, defendant reproduced a portion of a newspaper article

featuring plaintiff’s photo to excoriate the paper’s politics. These uses were found to be fair

because the defendants had reported on the nonparty’s original material (retirement

announcement, product launch, political critique), and the display of plaintiff’s photo was merely

incidental to this purpose. Each court correctly noted that defendants’ uses were unlikely to

usurp the market for the original photos because the focus of the unauthorized displays was

information extraneous to the photo itself. Walsh at 586, Boesen at *6, Clark at *4. Despite

Sinclair’s inapposite argument, this is not the issue here. Defendants merely repackaged a Video

Plaintiff posted to Facebook alongside his own commentary about the Video – commentary in

which he also solicited licenses for its commercial display (See SAC Ex. 7). None of the

“ancillary aspects” of Plaintiff’s Facebook post that appear in Defendants’ display of that post

reflect extraneous information created by a nonparty; it is all related to Plaintiff and the Video,

the display of which is not incidental, but the very point of Defendants’ Posts. Moreover, Sinclair

misstates the nature of the “ancillary aspects” that appeared in its uses; none show Plaintiff’s

profile picture, the date, or a comment box. Motion at 20.

       Whether Defendants’ Posts included a throwaway line about virality or not, Defendants’


                                                                                                      24
unauthorized uses of the Video in its entirety targeted the same audience Plaintiff had intended to

reach through issuing commercial licenses for the Video’s display, and therefore, Defendants’

uses unquestionably usurped the market for the Video. In the aggregate, should publishers like

Defendants be permitted to engage in widespread embedding of videos from Facebook for free

rather than paying the copyright holder a licensing fee, “the market for such [videos] would

diminish correspondingly … and there would be little or no reason to pay for Plaintiff's works.”

Barcroft at *8. Thus, the fourth fair use factor heavily favors Plaintiff.

       In sum, all four fair use factors analyzed separately and together, demonstrate that

Defendants’ fair use defense fails.

                                          CONCLUSION

       Defendants’ Motion fails to provide any credible support in fact or law to maintain that

the server test applies to embedding Plaintiff’s Video from Facebook or that a fair use defense

favors Defendants in any factor. Plaintiff prays the Court deny the Motion in full. Alternatively,

should the Court grant some or all of the Motion, Plaintiff seeks leave to amend the SAC.

Dated: March 22, 2021

                                                  /s/James Bartolomei

                                                 DUNCAN FIRM, P.A.
                                                 809 W. 3rd Street
                                                 Little Rock, Arkansas 72201
                                                 501-228-7600 phone
                                                 james@duncanfirm.com

                                                 Bryan D. Hoben, Esq.
                                                 HOBEN LAW
                                                 1112 Main Street
                                                 Peekskill, NY 10566
                                                 347-855-4008
                                                 bryan@hobenlaw.com



                                                                                                  25
Robert N. Kaplan, Esq.
KAPLAN, FOX, KILSHEIMER LLP
850 Third Street
New York, New York 10022
212-687-1980
rkaplan@kaplanfox.com

Attorneys for Plaintiffs




                              26
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of March 2021, a true and correct copy of the

foregoing was filed with the Court through the ECF-CM electronic filing system, which will

automatically serve electronic notice of the same on the counsel of record and hard copies were

delivered to the court under its rule.


                                         /s/ James Bartolomei

                                         James Bartolomei, Esq.




                                                                                              27
